Title: To Thomas Jefferson from William Waller Hening, 31 March 1823
From: Hening, William Waller
To: Jefferson, Thomas


Sir
Richmond,
March 31. 1823
I sent you, to the care of Mr Winn Merrut of Charlottesville, a few days past, two copies of the 10th Vol of the Statutes at Large, for yourself, and the 9th Vol. for the Universty.—retaining the 10th for the purpose of preserving uniformity in the binding.The three first volumes are now republishing in New York and Philadelphia, and some additional matter, gleaned from ancient M.SS since the publication of the first edition. The caption in the acts, taken from your M.S. which I received from Edmund Randolph esqr has been corrected.—As soon as they are published, I will send you another complete copy.In the appendix to the 10th Volume, I have given a series of papers in relation to the cession of the north western territory.—On page 565, you will find the Resolution of the General Assembly of Virginia, of the 2d January 1781, as taken verbatim from the Original, M.S. now in the clerks office of the House of Delegates. The words “and upon their own state establishment”, which occur in the original, are omitted in our act of Novr 1783, and in the deed of cession.—I have been utterly at a loss to account for the omission, except on the ground of mistake, in the copy of the resolution first made for the governor, to be sent on to our delegates in Congress.—For, in the resolutions of congress of the 13th of Septr 1783, our resolution of the 2nd of Jany 1781. there called an act, is truly recited, except as to the omission above noticed.—Those words, consequently, do not appear to have been drawn into discussion in Congress.—Our act of cession of Novr 1783, conforms to the resolutions of Congress, and the deed literally recites it. As you were a party to the deed of cession, which I intend to publish in the Appendix to the 11th Volume, I have thought it probable that you could cast some light on this subject. If so, I should be much gratified in receiving a communication from you.I am respy YrsWm W: Hening